 

 

Exhibit 10.2

 

AMENDMENT NO.2

 

TO TERM SHEET

 

This Amendment No.2 to Term Sheet (the “Amendment”) is entered into as of
November 23, 2016, between CHC Group Ltd., as debtor and debtor in possession
(“CHC”) and The Milestone Aviation Group Limited (“Milestone”) and amends the
Term Sheet dated October 11, 2016 between CHC and Milestone (the “Term Sheet”).

 

WHEREAS:

 

CHC and Milestone (together the “Parties”) entered into the Term Sheet. The
Parties intend to amend the Term Sheet as set out in Clause 2 herein.

 

IT IS AGREED as follows:

 

1.Definitions

 

Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Term Sheet.

 

2.Amendment

 

The Parties herein agree that the Term Sheet shall be amended with effect from
the date of this Amendment as follows:

 

Section 4.1 (Conditions) shall be deleted in its entirety and replaced with the
following:

 

4.1 Conditions. The obligations of both parties hereunder are subject to the PSA
Approval Date occurring by December 21, 2016. If the PSA Approval Date does not
occur by such date, either party may terminate this Term Sheet.

 

3.General

 

3.1Sections 4.3 (Confidentiality), 4.4 (Miscellaneous) and 4.5 (Governing Law)
of the Term Sheet are hereby incorporated by reference into (and made part of)
this Amendment as if fully set forth herein and any reference in such sections
to “this Term Sheet” shall be read to refer to “this Amendment”.

 

3.2No variation of this Amendment shall be effective unless made in writing and
signed by or on behalf of the Parties.

 

 

 

  

3.3The Term Sheet shall remain in full force and unchanged in relation to any
other matters not expressly set out in this Amendment and any reference in the
Term Sheet to “this Term Sheet” shall be read and construed as a reference to
the Term Sheet as amended by this Amendment.

 

3.4The effectiveness of this Amendment is conditioned upon and subject to the
approval of the United States Bankruptcy Court for the Northern District of
Texas.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

 

 

  

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment No. 2
to the Term Sheet on the date and year set out above.

 

THE MILESTONE AVIATION GROUP LIMITED   CHC GROUP LTD.       By: /s/ Mark England
  By: /s/ Hooman Yazhari   Name: Mark England     Name: Hooman Yazhari   Title:
Assistant Secretary     Title: Senior Vice President, Legal &   Location:
Dublin, Ireland       Administration

 

 

 

 